DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Reply Under 37 CFR 1.111

The submission of the reply filed on 1/14/2021 to the non-final Office action of 10/14/2020 is acknowledged. Claims 1, 6-10, 16, 20-23, 29-33, 36-38, 41, 43, 44, and 50, are pending. The Office action follows. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim 50 is rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US/3, 638, 157 to Kruzic (of record).
Regarding claim 50, Kruzic disclosed (Fig. 1-5) a fusible switch disconnect device (5) comprising: a housing (7) receiving a  replaceable overcurrent protection fuse (11) having a fusible element (109) extending between fuse terminals (105, 107), the fusible element constructed to physically melt, disintegrate or otherwise structurally fail and permanently open a current path between the fuse terminals; a circuit path established in the housing and being completed by the fuse terminals and the fusible element when the replaceable overcurrent protection fuse is received (Fig. 2); dual switch contacts (137, 139, 141) each being selectively positionable in an open position to disconnect the overcurrent protection fuse from energized line-side circuitry; a solenoid (127, 129, 131) automatically causing the dual switch contacts to assume the open position in response to an actual occurrence of a predetermined electrical condition (col. 7, ll. 9-35); and at least one spring element (135) applying a stored mechanical bias force to ensure that the dual switch contacts are fully opened with a predetermined contact separation while opposing an attempt to return the dual contacts to a closed position (Fig. 5).

Claim Rejections - 35 USC § 102/103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 50 is rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by US/5, 473, 495 to Bauer (of record), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Bauer in view of US/3,958,197 to Gryctko (of record).
Regarding claim 50, Bauer disclosed (Fig. 1): a fusible switch disconnect device comprising: a housing (11, 12) receiving a replaceable overcurrent protection fuse (14-16) (can be inherently disassembled and removed/replaced) having a fusible element (15) extending between fuse terminals (14, 16), the fusible element constructed to 7PATENT BUS-027071 CIP6physically melt, disintegrate or otherwise structurally fail and permanently open a current path between the fuse terminals (inherently, since an overcurrent of sufficient magnitude is inherently exists to accomplish the aforementioned claimed functionality); a circuit path established in the housing and being completed by the fuse terminals and the fusible element when the overcurrent protection fuse is received; dual switch contacts (17, 18, 21, 22) each being selectively positionable in an open position to disconnect the overcurrent protection fuse from energized line-side circuitry; a solenoid (26, 27) automatically causing the dual switch contacts to assume an open position in response to an actual occurrence of a predetermined electrical condition (col. 5, ll. 44+; col. 6, ll. 39+); and at least one spring element (24) applying a stored mechanical bias force to ensure that the dual switch contacts are fully opened with a predetermined contact separation while opposing an attempt to return the dual contacts to a closed position.

It would have been obvious to a person of the ordinary skill in the related arts at the time the invention was made to have provided the fusible switch disconnect device of Bauer with a removable overcurrent protection fuse having a fusible element extending between fuse terminals, the fusible element constructed to7PATENT BUS-027071 CIP6physically melt, disintegrate or otherwise structurally fail and permanently open a current path between the fuse terminals, wherein a solenoid causing the switch contacts to assume an open position, as taught by Gryctko, in order to achieve enhanced repairability and maintainability of the device of Bauer, while assuring reliable operation thereof. All claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103

Claim 50 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US/3, 958, 197 to Gryctko in view of US/6,717,505 to Bruchmann and US/5, 473, 495 to Bauer.

Gryctko did not explicitly teach that the dual switch contacts (35, 37) each being selectively positionable in an open position to disconnect the overcurrent protection fuse from energized line-side circuitry.
Bruchmann teaches (Fig. 1) conventionality of the dual switch contacts (81, 83) each being selectively positionable in an open position to disconnect the circuit.
Further, Bauer also teaches (Fig. 1) conventionality of the dual switch contacts (17, 18, 21, 22) each being selectively positionable in an open position to disconnect the circuit.
Therefore, it would have been obvious to a person of the ordinary skill in related arts at the time of the invention to have modified the mechanism of Gryctko by providing the dual switch contacts each being selectively positionable in an open position to disconnect the circuit, in view of the combined teachings of Bruchmann and Bauer, in order to provide two (2) . 

Claim 44 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gryctko as modified by Bruchmann and further in view of Milanczak (US 6998954, of record) and Douglass (US 5841337, of record).
Regarding independent claim 44, Gryctko teaches a fusible switch disconnect device comprising:
a housing (of 10) configured to receive a retractable overcurrent protection overcurrent protection fuse (in 26, see Fig. 2 and cols. 1-3); the retractable overcurrent protection fuse further including a fusible element extending between the fuse terminals (inherently present);
terminals (30, 32) establishing a partial circuit path through the housing (of 10), the partial circuit path being completed by the retractable fuse (in 26) when the retractable overcurrent protection fuse (in 26) is received; 
a stationary switch contact and a movable switch contact (37, 120, 140) in the housing, the movable contact positionable relative to the stationary contact along a first axis to disconnect a portion of the circuit partial circuit path while  the retractable overcurrent protection fuse (in 26) is received; and 
an electromagnetic coil (e.g. 53, 112) operable along a second linear axis to automatically cause the movable contact  (37) to be displaced away from the stationary contact (35) (to cause the switch contacts (37, 120, 140) to separate and open the circuit path in response to an actual occurrence of a  predetermined electrical condition (see cols. 1, 3, 5-6)); and 
except for:
the fuse having a rectangular fuse housing and plug-in terminal blades respectively extending from a common side of the rectangular fuse housing in a parallel and spaced apart relationship to one another and that the switch contacts being movable along the first linear axis that is extending parallel to an axis of the plug-in terminal blades, wherein the first linear axis is perpendicular to the second linear axis.
However, Milanczak teaches a similar fuse disconnect device and that it is known to use a rectangular fuse module (see Fig. 4) with blades (134, 136) respectively extending from a common side of the rectangular fuse housing in a parallel and spaced apart relationship to one another. 
Further,  Douglass also teaches a rectangular fuse module (see Fig. 4) with terminal blades (118) respectively extending from a common side of the rectangular fuse housing in a parallel and spaced apart relationship to one another.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have used such a module, since such a modification would have allowed for easy installation/removal (e.g. via grips 118a, 120a, 106). This would have improved service and/or repair time. 

It would have been obvious to modify the mechanism of Gryctko by providing the at 
least one switchable contact selectively positionable along a linear axis, the linear axis extending parallel to the plug-in terminal blades of the fuse and perpendicular to the axis, the at 
least one switchable contact selectively positionable between an open position and a closed position in the Gryctko-Milanczak-Douglass combination, as taught by Bruchmann, in order to provide two (2) disconnection points, thus reducing arcing and enhancing reliability (two (2) disconnection points would reduce possibility of the accidental reconnection due to the arcing). Further, the linear movement would reduce the travel distance of the electrical contacts, thus shortening the time required for opening or closing the electrical circuit. Further, it would have been obvious to a person of the ordinary skill in the relevant arts at the time of the invention to reverse the components of the fusible switch of Bruchmann (e.g., (81-83), etc.) in order to bias the movable contact away from the stationary contact, in order to increase the opening speed, thus reducing arcing and enhancing safety of the device, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
Allowable Subject Matter

Claims 1, 6-10, 16, 20-23, 29-33, 36-38, 41, and 43 are allowed.

Reasons for the indication of the allowable subject matter of claims 1, 6-10, 16, and 20-23 have been presented earlier during prosecution.
Regarding claims 29-33, 36-38, 41, 43, the allowability resides in the overall structure and functionality of the device as recited in claim 29.

Response to Arguments

Applicant’s arguments have been considered but are not persuasive. 
Regarding the anticipation rejection of claim 50, the gist of the Applicant’s arguments is that, allegedly in Bauer (US 5,473,495), “because the device is resettable the conductive polymer would never need to be removed and replaced”, because “the conductive polymer by design and construction does not structurally fail even in short circuit condition”.
The aforementioned Applicant’s statements are conclusory and without merits. On the contrary, if the conductive polymer (15) in Bauer is burned out (which can inherently happen in real life) it can be inherently removed and replaced. Also, “by design and construction does not structurally fail” does not mean that it cannot fail. Any electrical device can fail in real life despite being designed not to. For example, power distribution transformers of a substation are also “by design and construction do not structurally fail”, but in real life they do.
Furthermore, regarding the obviousness rejection of claim 50 (Bauer-Gryctko (US 3,958,197)), Applicant contends that, allegedly, “Gryctko is cited for teaching a removable overcurrent protection fuse, but for the reasons above it would not have been obvious to modify the Bauer device to include the Gryctko fuse. Doing so would introduce a replaceable fuse subject to permanent opening that would inherently defeat the resettable nature of the Bauer 
The Office disagrees. It appears that Applicant interprets the combination too literally. 
 “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Further, the combination of Bauer and Gryctko would not change the basic operating principle of the Bauer’s device. It was held that the teachings of the references are not sufficient to render the claims prima facie obvious if “suggested combination of references would require a substantial reconstruction and redesign of the elements shown in [the primary reference] as well as a change in the basic principle under which the [primary reference] construction was designed to operate (emphasis added).” See In re Ratti, 270 F.2d at 813, 123 USPQ at 352. Further, it was held that “if proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification” (emphasis added). In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984). 
not change the basic operating principle of the Bauer’s device, or would not require substantial reconstruction and redesign of the elements thereof. Indeed, the basic operating principle of the devices of Bauer and Gryctko are precisely the same, i.e. interrupting of the electrical circuit(s) due to the overcurrent event(s). Further, the modification of the Bauer’s device would not require substantial redesign and reconstruction, since it would simply require a mere substitution of one overcurrent device with another one. Further, the proposed modification would not render the device of Bauer unsatisfactory for its intended purpose, since it still would serve its original intended purpose as an electrical protection device. 
The Office remains of the opinion that it would have been obvious to a person of the ordinary skill in the related arts at the time the invention was made to have provided the fusible switch disconnect device of Bauer with a removable overcurrent protection fuse having a fusible element extending between fuse terminals, the fusible element constructed to physically melt, disintegrate or otherwise structurally fail and permanently open a current path between the fuse terminals, in order to achieve enhanced repairability and maintainability of the device of Bauer, while assuring reliable operation thereof. The Office reminds Applicant that KSR forecloses the argument that a specific teaching is required for a finding of obviousness. KSR, 127 S.Ct. at 1741,82 USPQ2d at 1396. Also, see the Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (Bd. Pat. App. & Inter. June 25, 2007) (citing KSR, 82 USPQ2d at 1396). KSR explicitly stated that “a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”. KSR, supra. The United States Supreme Court further commented that obviousness can be found using alternative analyses, those of constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was obvious to try. ... In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” Id. (emphasis added).
In the instant case the aforementioned Applicant's reasoning appears to be an example of the “constricted” analysis the KSR has foreclosed upon. Contrary to the Applicant's position, the modification of Bauer by teachings of Gryctko was a “known option” at the time of the invention and would have been a result of the “common sense” and “obvious to try” approaches. The modification would have yielded predictable results as well. It is simple, straightforward and self-explanatory and would have been well “within the technical grasp” of one of ordinary skill in the fuse art at the time of the invention.
Furthermore, regarding the obviousness rejection of claim 50 (Gryctko-Bruchmann (US 6,717,505) -Bauer) the gist of the Applicant’s arguments is that, allegedly, “The applied force of the Gryctko spring 61 is therefore always in the direction of switch closure such that the spring 61 clearly does not anticipate the claimed feature of applying a stored mechanical bias force to ensure that the dual switch contacts are fully opened with a predetermined contact separation while opposing an attempt to return the dual contacts to a closed position as claim 50 recites. The operating spring 61 described by Gryctko is exactly opposite to the claimed invention in this aspect since it would always function to attempt to close the contacts”.
separate movable contact 37 from stationary  
contact 35” (col. 6, ll. 36-40; emphasis added). Accordingly, contrary to the Applicant’s position, the limitations of claim 50 (“at least one spring element applying a stored mechanical bias force to ensure that the dual switch contacts are fully opened with a predetermined contact separation while opposing an attempt to return the dual contacts to a closed position”) are taught by Gryctko as modified.
Similar reasoning may be applied to Applicant’s arguments pertained to the obviousness rejection of claim 44 (Gryctko-Bruchmann-Milanczak-Douglass).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anatoly Vortman whose telephone number is (571)272-2047.  The examiner can normally be reached on Monday-Thursday, between 10 am and 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N. Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anatoly Vortman/
Primary Examiner
Art Unit 2835